DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Silberhorn et al (USPGP 2006/180402).
Regarding Claim 1, Silberhorn discloses a tension member for an elevator system, comprising:
one or more tension elements 88,98,108,118 extending along a length of the tension member 80,90,100,110; and
one or more a wave guide regions 87,97,107,117 secured to at least one surface of the tension member 80,90,100,110 or integral to the tension member and extending along the length of the tension member, the one or more wave guide regions configured for transmission (para. 0052) of a radio frequency (RF) data signal (para. 0093) along the one or more wave guide regions 87,97,107,117.
Regarding Claim 2, Silberhorn discloses the tension member 80,90,100,110 is configured as a belt, the belt including a jacket defining:

a back side opposite the traction side.
Regarding Claim 3, Silberborn discloses the one or more wave guide regions 117 are secured at the back side of the belt 110 (para. 0074, Fig. 8).
Regarding Claim 5, Silberhorn discloses the one or more wave guide regions are configured as a plurality of wave guide strips, each wave guide strip extending partially across a belt width of the belt 110.
Regarding Claim 13, Silberhorn discloses a hoistway; and an elevator car movable along the hoistway (Fig. 2).
Regarding Claim 14, Silberhorn discloses a non-contact transmitter (implicitly disclosed, para. 0093) disposed in the hoistway configured to transmit the RF data signal to the one or more wave guide regions;
and a coupling (implicitly disclosed, para. 0093) disposed at the elevator car 33 to convey the RF data signal from the one or more wave guide regions to one or more systems of the elevator car 33.
Regarding Claim 15, Silberhorn discloses the one or more systems are one or more of a car control system, a communication system (para. 0055), or an entertainment system.









Claim(s) 1-3,5-7,9,11-16,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Breite et al (WO 2015/162263).
Regarding Claim 1, Breite discloses a tension member 300,400,500,600,1100  for an elevator system 100, comprising:
one or more tension elements 304,404,504,604,1104 extending along a length of the tension member 300,400,500,600,1100  ; and
one or more a wave guide regions (Figs. 3-6,11; optical fibers) secured to at least one surface of the tension member 300,400,500,600,1100  or integral to the tension member and extending along the length of the tension member, the one or more wave guide regions configured for transmission of a radio frequency (RF) data signal (Abstract; page 10 lines 9-17) along the one or more wave guide regions 87,97,107,117.
Regarding Claim 2, Breite discloses the tension member 300,400,500,600,1100  is configured as a belt 1100, the belt including a jacket 1108 defining:
a traction side configured to interact with a drive sheave 112 of the elevator system 100 (Fig. 1); and
a back side opposite the traction side.
Regarding Claim 3, Breite discloses the one or more wave guide regions are secured at the back side of the belt.
Regarding Claim 5, Breite discloses the one or more wave guide regions are configured as a plurality of wave guide strips, each wave guide strip extending partially across a belt width of the belt.
Regarding Claim 6, Breite discloses an interlayer 1106 disposed between the jacket 1108 and the one or more wave guide regions (optical fibers 1110), the interlayer 1106 having a different refractive index than the one or more wave guide regions.

Regarding Claim 9, Breite discloses the one or more tension elements 1104 surrounds the one or more wave guide regions 1110 (Fig. 11).
Regarding Claim 11, Breite discloses that the one or more wave guide regions have a loss tangent of less than 0.001 (optical fibers implicitly disclose this).
Regarding Claim 12, Breite discloses the one or more wave guide regions are formed from a low loss dielectric material including one or more of a polyolefin, a fluoropolymer, a polystyrene homo or co-polymers, micro-porous or nano-porous polymeric materials (implicit with optical fibers).
Regarding Claim 13, Breite discloses a hoistway 110; and an elevator car 100 movable along the hoistway.
Regarding Claim 14, Breite discloses a non-contact transmitter (implicitly disclosed) disposed in the hoistway 110 configured to transmit the RF data signal to the one or more wave guide regions; and a coupling (implicitly disclosed) disposed at the elevator car 106 to convey the RF data signal from the one or more wave guide regions to one or more systems of the elevator car 106.
Regarding Claim 15, Breite discloses the one or more systems are one or more of a car control system, a communication system (page 4), or an entertainment system.
Regarding Claim 16, Breite discloses the RF data signal includes one or more of an audio signal, a video signal, a control signal, a prognostic health management signal or a condition based monitoring signal (Abstract, last sentence).
Regarding Claim 18, Breite discloses the tension member is configured as a synthetic fiber rope 300,400,500,600 and the one or more wave guide regions surround or are surrounded by the one or more tension elements 304,404,504,604 (Figs. 3-6).
.




Allowable Subject Matter
Claims 4,8,10,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837